DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding claim 1, the claim recites a series of steps for processing a computational model using a plurality of compute nodes. (1) Claim recites a process which is directed to a statutory category. (2) Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of “a communication interface configured to communicate with one or more other compute nodes; a memory configured to store shared data that is shared with the one or more other compute nodes; and a processor configured to: determine an expected computational load for processing a computational model for input data; obtain a contributable computational load of the compute node and the one or more other compute nodes; and select a master node to distribute the determined expected computational load based on the obtained contributable computational load”. As such the claim is merely an abstract idea in the form of mathematical correlations. These steps can be performed in the human mind or by a human using a pen and paper. As such the claim is an abstract idea. (3) Next, the claim as a whole is analyzed to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than an abstract idea. The claim provides additional limitations such as the use of a processor and memory. However, such are generic components that perform function(s) accordingly. Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible. 
Regarding dependent claims 2-9, the Examiner believes analysis of said claims produce similar results (abstract idea, and no additional limitations that amount to significantly more than an abstract idea). 
Regarding claim 10, the claim recites a series of steps for processing a computational model using a plurality of compute nodes. (1) Claim recites a process which is directed to a statutory category. (2) Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of “a communication interface configured to communicate with one or more other compute nodes from among the plurality of compute node; a memory configured to store shared data that is shared with the one or more other compute nodes; and a processor configured to: determine an expected computational load for processing a computational model for input data; obtain a contributable computational load of the compute node and the one or more other compute nodes; and select a master node to distribute the determined expected computational load based on the obtained contributable computational load”. As such the claim is merely an abstract idea in the form of mathematical correlations. These steps can be performed in the human mind or by a human using a pen and paper. As such the claim is an abstract idea. (3) Next, the claim as a whole is analyzed to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than an abstract idea. The claim provides additional limitations such as the use of a processor and memory. However, such are generic components that perform function(s) accordingly. Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible. 
Regarding dependent claims 11-12, the Examiner believes analysis of said claims produce similar results (abstract idea, and no additional limitations that amount to significantly more than an abstract idea). 
Regarding claim 13, the claim recites a series of steps for processing a computational model using a plurality of compute nodes. (1) Claim recites a process which is directed to a statutory category. (2) Next, the claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of “receiving input data by a home node, wherein the home node is one of a plurality of compute nodes; determining, by the home node, an expected computational load for processing a computational model for the input data; transmitting, by each compute node, a contributable computational load in response to a request of the home node; andDocket 3130-328333 selecting, by the home node, a master node configured to distribute the determined expected computational load among the plurality of compute nodes based on the transmitted contributable computational load”. As such the claim is merely an abstract idea in the form of mathematical correlations. These steps can be performed in the human mind or by a human using a pen and paper. As such the claim is an abstract idea. (3) Next, the claim as a whole is analyzed to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than an abstract idea. However, claim as a whole does not recite any additional limitations besides the abstract idea. Accordingly, the claim is not patent eligible.  
 
Regarding dependent claims 14-20, the Examiner believes analysis of said claims produce similar results (abstract idea, and no additional limitations that amount to significantly more than an abstract idea). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/           Primary Examiner, Art Unit 2895